DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the applicant’s amendment received on April 26, 2022 (“Amendment”).
Instant publication, US 20210150520 A1 will be referred to as “Specification” hereinafter.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Claim Status
Claims 1, 8, and 9 have been amended.
Claim 5 was previously canceled.
Claims 1-4 and 6-9 are pending.

Claim Objection
The applicant is advised to amend claims to keep the consistency of the acts/steps throughout the claims, e.g. changing the “transmission of the pair of signed pieces of data to said user device …” to “transmitting the pair of signed pieces of data to said user device …” and “reception, by the near field communications …” to “receiving, by the near field communications …”.
Other actions include “decryption …”, “verification …”, “transmission …”, “reception …”, and “encryption …” in the claims.
Furthermore, claims 1 and 9 recite in the preamble of the claim “at least one piece of data to be signed”. The claims, however, subsequently recite “said piece of data to be signed” which may cause confusion due to inconsistency in the recitation of the claimed element(s). The applicant is advised to change the preamble to “one piece of data to be signed” to keep consistency in the claimed element(s).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “… wherein signing comprises, before effectively signing, verifying, by said secure processing unit, that the application [e.g. application of the general processing unit] is authorized to request signatures of data, so that an unauthorized application is unable to request signing from said secured processing”.
The examiner has reviewed the Specification for support for this limitation, however, was not able to find support. For example, verifying is mentioned six times in the Specification. However, this verifying steps in the Specification are all in the context of verifying the user device by the terminal device and vice versa.
Fig. 2 also depicts the process within the communication terminal that resembles the flow as recited in the claim. For example, data to be signed (Das) and an identifier of the communication terminal (UiD) are sent to a secured processing unit (UTS) by a general processing unit (UTG), the UTS and UTG both being part of the terminal. The UTS signs the Das and UiD and sends the signed Das (DS) and signed UiD (UiDs) to the UTG. See Fig. 2 and its corresponding section in the Specification.
There is no support “before effectively signing, verifying, by said secure processing unit, that the application [e.g. application of the general processing unit] is authorized to request signatures of data, so that an unauthorized application is unable to request signing from said secured processing”.
Fig. 3 also depicts the communications terminal as claimed in claim 1, specifically that the communication terminal comprises a memory 31, general processing unit 32 equipped with a microprocessor and managed by a computer program 33, and a secured processing unit 34 managed by a computer program 35. These processing unit 34 implements the method of authentication (e.g. between the user device and the communication terminal). At initialization, the computer program 35 (program of the secured processing unit) is loaded into a memory and then executed by the processor of the secured processing unit as described in allowing the authentication process, e.g. sign the received data, and provide to the signed data to the general processing unit so that the general processing unit can transmit the signed data to the customer/user device for authentication.
There is no support “before effectively signing, verifying, by said secure processing unit, that the application [e.g. application of the general processing unit] is authorized to request signatures of data, so that an unauthorized application is unable to request signing from said secured processing”.

Even if this is supported in the Specification, in arguendo, the examiner finds that there is no algorithm as to how the secured processing unit of said communications terminal verifies said secure processing unit, that the application [e.g. application of the general processing unit] is authorized to request signatures of data, so that an unauthorized application is unable to request signing from said secured processing.
The other independent claims 8 and 9 are significantly similar in scope, hence they too are rejected.
The dependent claim(s) are rejected as they depend on claim 1 and fail to cure the identified deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the scope of the claim is unclear. Specifically, the claim recites in preamble “A method of authenticating at least one piece of data, implemented during a payment transaction taking place between a merchant's communications terminal and a user device, the method being of the type comprising transmission, by the communications terminal, of at least one piece of data to be signed to the user device by using a near field communications wireless data link, wherein the method comprises the following acts performed by the communications terminal …” (bold emphasis added). Here, it is unclear as to whether the recited “transmission, by the communication terminal, of at least one piece of data to be signed to the user device” is part of the recited acts performed by the communications terminal as this limitation appears in the preamble and not in the body of the claim. One of ordinary skill may interpret this expression as merely the intent of the method and not as part of the acts recited in the body of the claim.  Furthermore, “the type” is missing antecedent basis.
Even if the expression is interpreted as part of the acts recited in the body of the claim, the scope of the claim is unclear as how this step fits into the recited steps in the body of the claim as the claim recites “transmission of the pair of signed pieces of data to said user device by using the near field communications wireless data link”. In other word, the pieces of data that was received by the secured processing unit of said communications terminal from the general processing unit of said communication terminal is thereafter signed by the secured processing unit. This pair of signed piece of data is then transmitted by the secured processing unit to the general processing unit so the signed piece of data is transmitted to the user device. The alleged step recited in the preamble contradicts the acts recited in the body of the claim in that the communications terminal transmits at least one piece of data (clear form) to be signed to the user device. 
Claim 9 recites includes similar deficiency, hence is rejected.
In continuing claim 1, the claim recites “… wherein signing comprises, before effectively signing, verifying by said secured processing unit, that the application is authorized to request signatures of data, so that an unauthorized application is unable to request signing from said secured processing unit”. Here, one of ordinary skill in the art would appreciate that by obtaining the identifier of said communications terminal and the piece of data to be signed by the application of a general processing unit and transmitting by the general processing unit the piece od data to be signed and the identifier to the secured processing unit, it is the application that is requesting the signing from the secured processing unit. In other word, the secured processing unit verifies that the application is authorized to request signatures of data upon receiving the request. The claim, however, suggests that the verifying of the application’s authorization somehow prohibits application(s) from requesting. To described another way, the claim suggests that the verification is performed after the request is received but somehow prohibits the request that has been received already.
The other independent claims include same deficiencies, hence are rejected.
The dependent claims are rejected as they depend on the claim(s) above.

Response to the Argument
The claim objection in the previous final action dated 10/8/2021 is withdrawn in view of the amendment. The claims, however, remain rejected for the reasons outlined above.
112 (a) & (b)
The claims remain rejected for the reasons outlined above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Applied Cryptography discloses mutual authentication using digital signatures.
US Patent No. 10,332,087 discloses a Sales Device connected to a mobile device through NFC communication for performing transactions. The Sales Device is equipped with a secured element that encrypts payment information along with payment terminal identification using a Master key. This encrypted information is sent to the mobile device for transaction.
US 20140222688 A1 discloses a secure element that is disposed in a client device an/or merchant device in performing transaction using NFC;
US 20020144117 A1 discloses mutual authentication used in challenge response by utilizing signatures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685